BLODGETT, P. j.
In the above petition for divorce Walter J. Hennessey, a member of this bar, was appointed guardian ad litem of respondent on November 15, 1929, by reason of the fact that respondent had been committed to the 'State Hospital for Mental Diseases on January 8, 1927.
The parties were married August 4, 1908, and the testimony shows that from the time of the marriage up to the date of his commitment to the asylum, the respondent not only failed to support his wife, who was compelled to work, herself, during this entire period, but also at times treated her with extreme cruelty.
The court is of the opinion that the respondent knew the difference between right and wrong and had sufficient mental ability to appreciate the marriage relation and his obligation toward the petitioner, and that he, up to the time of his commitment, failed to properly support his wife.
Decision for the petitioner on the ground of neglect to provide.